



Transition Agreement and Release
This Transition Agreement and Release (“Agreement”) is made by and between John
Leaman, M.D. (“Executive”) and Selecta Biosciences, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”) as of March 6, 2019 (the “Effective Date”). Capitalized terms used but
not defined in this Agreement shall have the meanings set forth in the
Employment Agreement (as defined below).
WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of October 26, 2017 (the “Employment Agreement”); and
WHEREAS, in connection with Executive’s termination of employment with the
Company, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company or its subsidiaries
or affiliates but, for the avoidance of doubt, nothing herein will be deemed to
release any rights or remedies in connection with Executive’s ownership of
vested equity securities of the Company, vested benefits or Executive’s right to
defense or indemnification by the Company or any of its affiliates pursuant to
contract or applicable law (collectively, the “Retained Claims”). The Company
agrees not to contest Executive’s application for unemployment benefits;
provided that nothing herein shall prohibit the Company from responding
truthfully to requests for information from, or require the Company to make any
false or misleading statements to, any governmental authority.
NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:
1.    Termination; Services; Compensation.
(a)    Executive’s employment with the Company and its subsidiaries will
terminate on (i) March 31, 2019 or (ii) such earlier date as Executive’s
employment is terminated in accordance with the terms of this Agreement (the
actual date of Executive’s termination of employment, the “Separation Date”). As
of the Separation Date, Executive will cease to serve as an employee, director,
officer or in any other position with the Company and its subsidiaries and will
cease to exercise or convey any authority (actual, apparent or otherwise) on
behalf of the Company and its subsidiaries. During the period commencing on the
Effective Date and ending on the Separation Date (the “Transition Period”),
Executive will continue performing substantially the same duties and
responsibilities as Executive has historically provided to the Company or as are
otherwise reasonably requested by the Company from time to time. Executive will
perform Executive’s duties during the Transition Period in substantially the
same manner and with substantially the same effort, time commitment and level of
care as Executive has historically performed duties for the Company prior to the
Effective Date.
(b)    During the Transition Period, Executive will continue receiving
Executive’s Annual Base Salary at the same rate that applies on the Effective
Date and will remain eligible to participate in the Company’s employee benefit
plans to the same extent as Executive is eligible as of the Effective Date,
subject to the terms and conditions of such employee benefit plans as in effect
from time to time.
(c)     Executive’s employment with the Company will at all times remain
terminable by either Executive or the Company at will and nothing in this
Agreement confers upon Executive any right to continue to serve as an employee
or other service provider of the Company or interferes with or restricts the
rights of the Company to discharge or terminate the services of Executive at any
time for any or no reason, with or without Cause, subject to the provisions of
Section 2.
2.    Severance Payments; Salary and Benefits.
(a)     The Company agrees to provide Executive with the severance payments and
benefits described in Section 2(b) below, payable at the times set forth in, and
subject to the terms and conditions of, such Section. In





--------------------------------------------------------------------------------





addition, upon termination of Executive’s employment for any reason, to the
extent not already paid, and subject to the terms and conditions of the
Employment Agreement, the Company shall pay or provide to Executive all other
payments or benefits described in Section 3(c) of the Employment Agreement,
subject to and in accordance with the terms thereof.
(b)    If Executive remains continuously employed by the Company through March
31, 2019 or if the Company terminates Executive’s employment on or prior to
March 31, 2019 for reasons other than Cause or Executive’s death, Disability or
material breach of this Agreement, then subject to Executive’s continued
compliance with the Restrictive Covenant Agreement and Executive’s execution and
delivery to the Company of the release of claims attached hereto as Addendum 1
(the “Bring-Down Release”) within 30 days following the Separation Date (and the
Bring-Down Release becoming effective and irrevocable), Executive will be
entitled to the following payments and benefits:
(i)     continued payment of Executive’s Annual Base Salary during the period
commencing the day after the Separation Date and ending December 31, 2019 (the
“Severance Period”) in accordance with the Company’s normal payroll practices,
provided that payment of such amounts will commence on the Company’s next
regular payday (the date of such payday, the “First Payment Date”) following the
effective date of the Bring-Down Release (with the first payment including all
amounts that would otherwise have been earlier paid);
(ii)     $97,500 payable in the form of a lump sum payment on the First Payment
Date;
(iii)    if Executive elects to receive continued medical, dental and/or vision
coverage under one or more of the Company’s group healthcare plans pursuant to
COBRA, the Company shall directly pay the COBRA premiums for Executive and
Executive’s covered dependents under such plans during the period commencing on
the Separation Date and ending upon the earliest of (X) the last day of the
Severance Period, (Y) the date that Executive and/or Executive’s covered
dependents become no longer eligible for COBRA or (Z) the date Executive becomes
eligible to receive medical, dental or vision coverage, as applicable, from a
subsequent employer (and Executive agrees to promptly notify the Company of such
eligibility). Notwithstanding the foregoing, if the Company determines in its
sole discretion that it cannot provide the foregoing benefit without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act) or incurring an excise tax, the Company may alter the
manner in which medical, dental or vision coverage is provided to Executive
after the Separation Date so long as such alteration does not increase the
after-tax cost to Executive of such benefits; and
(iv)    immediate vesting of any outstanding unvested stock options held by
Executive as of the Separation Date that would have vested based solely on
Executive’s continued service if Executive had continued providing services over
the Severance Period and the right to exercise any vested stock options (after
giving effect to the foregoing accelerated vesting) held by Executive as of the
Separation Date shall be extended until March 31, 2020, subject in all events to
earlier termination in connection with a corporate transaction or event in
accordance with the terms of such stock options.
3.    Release of Claims. Executive agrees that, other than with respect to the
Retained Claims, the foregoing consideration represents settlement in full of
all outstanding obligations owed to Executive by the Company, any of its direct
or indirect subsidiaries and affiliates, and any of its or their current and
former officers, directors, equity holders, managers, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Executive, on Executive’s own behalf and on behalf of any of
Executive’s affiliated companies or entities and any of their respective heirs,
family members, executors, agents, and assigns (collectively, the “Employee
Parties”), other than with respect to the Retained Claims, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date, including, without
limitation:





--------------------------------------------------------------------------------





(a)    any and all claims relating to or arising from Executive’s employment or
service relationship with the Company or any of its direct or indirect
subsidiaries or affiliates and the termination of that relationship;
(b)    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of any shares of stock or other equity interests of
the Company or any of its affiliates, including, without limitation, any claims
for fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law, and securities fraud under any state or federal
law;
(c)    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;
(d)    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act; and the Sarbanes-Oxley Act of 2002;
(e)    any and all claims for violation of the federal or any state
constitution;
(f)     any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;
(g)    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement;
(h)    any and all claims arising out of the wage and hour and wage payment laws
and regulations of the state or states in which Executive has provided service
to the Company or any of its affiliates (including without limitation the
Massachusetts Payment of Wages Law); and    
(i)    any and all claims for attorneys’ fees and costs.
Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to report
possible violations of federal law or regulation to any governmental agency or
entity in accordance with the provisions of and rules promulgated under Section
21F of the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley
Act of 2002, or any other whistleblower protection provisions of state or
federal law or regulation (including the right to receive an award for
information provided to such governmental agency or entity), Executive’s right
to file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with the understanding that
Executive’s release of claims herein bars Executive from recovering monetary or
other individual relief from the Company or any other Releasee), claims for
unemployment compensation or any state disability insurance benefits pursuant to
the terms of applicable state law, claims to continued participation in certain
of the Company’s group benefit plans pursuant to the terms and conditions of
COBRA, claims to any benefit entitlements vested as the date of separation of
Executive’s employment, pursuant to written terms of any employee benefit plan
of the Company or its affiliates and Executive’s rights under applicable law,
and any Retained Claims.





--------------------------------------------------------------------------------





4.    Whistleblower Protections; Trade Secrets. Nothing in this Agreement, the
Restrictive Covenant Agreement or any other prior agreement between Executive
and the Company (together, the “Subject Documents”) prevents Executive from
reporting possible violations of law or regulation to any governmental agency or
entity in accordance with Section 21F of the Securities Exchange Act of 1934,
Section 806 of the Sarbanes-Oxley Act of 2002 or any other whistleblower
protection provisions of state or federal law or regulation (including the right
to receive an award for information provided to any such government agencies).
Furthermore, in accordance with 18 U.S.C. § 1833, notwithstanding anything to
the contrary in any Subject Document: (a) Executive shall not be in breach of
any Subject Document, and shall not be held criminally or civilly liable under
any federal or state trade secret law (i) for the disclosure of a trade secret
that is made in confidence to a federal, state, or local government official or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (b) if Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Executive may
disclose the trade secret to Executive’s attorney, and may use the trade secret
information in the court proceeding, if Executive files any document containing
the trade secret under seal, and does not disclose the trade secret, except
pursuant to court order.
5.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.
6.    No Oral Modification. This Agreement may only be amended in a writing
signed by Executive and a duly authorized officer of the Company.
7.    Governing Law. This Agreement shall be governed, construed, interpreted
and enforced in accordance with its express terms, and otherwise in accordance
with the substantive laws of the Commonwealth of Massachusetts without reference
to the principles of conflicts of law of the Commonwealth of Massachusetts or
any other jurisdiction that would result in application of the laws of a
jurisdiction other than the Commonwealth of Massachusetts, and where applicable,
the laws of the United States.
8.    Notices. Any notice, request, claim, demand, document and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile or certified or registered mail, postage prepaid, as follows:
(a)    If to the Company, to the General Counsel of the Company at the Company’s
headquarters, or, if the Company does not have a General Counsel, to the Legal
Department of the Company,
(b)    If to Executive, to the last address that the Company has in its
personnel records for Executive, or
(c)    at any other address as any Party shall have specified by notice in
writing to the other Party.
9.    Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive acknowledges that: (a) Executive has read this
Agreement; (b) Executive has not relied upon any representations or statements
made by the Company that are not specifically set forth in this Agreement; (c)
Executive has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Executive’s own choice or has elected not to
retain legal counsel; (d) Executive understands the terms and consequences of
this Agreement and of the releases it contains; and (e) Executive is fully aware
of the legal and binding effect of this Agreement.
10.    Restrictive Covenant Agreement. Executive agrees to continue to abide by
the terms of the Restrictive Covenant Agreement, which are hereby incorporated
by reference into this Agreement. Executive





--------------------------------------------------------------------------------





acknowledges that Executive’s obligations under the Restrictive Covenant
Agreement will survive the termination of Executive’s employment for the periods
set forth in the Restrictive Covenant Agreement.
11.    Withholding. The Company may withhold from any amounts payable to
Executive hereunder all federal, state, city or other taxes or deductions that
the Company reasonably determines are required to be withheld pursuant to any
applicable law or regulation.
12.    Section 409A. Notwithstanding anything in this Agreement to the contrary,
any compensation payable under this Agreement that is designated as payable upon
Executive’s termination of employment will be payable only upon Executive’s
“separation from service” with the Company within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations and guidance
promulgated thereunder (“Section 409A”). Executive’s right to receive any
installment payments under this Agreement will be treated as a right to receive
a series of separate payments and each such installment payment will at all
times be considered a separate and distinct payment as permitted under Section
409A.
13.    Section 280G. This Agreement shall be subject to the provisions of
Section 8 of the Employment Agreement, mutatis mutandis.
14.    Entire Agreement; Counterparts. This Agreement, together with the
Restrictive Covenant Agreement, sets forth the entire agreement between the
Parties hereto and supersedes any prior agreements or understandings between the
Parties pertaining to the subject matter hereof, including without limitation
the Employment Agreement. The failure of any Party at any time to require the
performance by any other Party of any provision hereof will in no way affect the
full right to require such performance at any time thereafter, nor will the
waiver by any Party of a breach of any provision of this Agreement be taken or
held to be a waiver of any succeeding breach of such provision or a waiver of
the provision itself or a waiver of any other provision of this Agreement. This
Agreement may be executed in counterparts, each of which will be deemed an
original but together will constitute one document. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or email
transmission will be effective for all purposes.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement on the Effective
Date.
 
 
 
 
 
 
 
 
 
 
/s/ John Leaman, M.D.
 
 
 
John Leaman, M.D.
 
 
 
 
 
 
 
 
 
 
 
 
 
SELECTA BIOSCIENCES, INC.
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Carsten Brunn, Ph.D.
 
 
 
Name: Carsten Brunn, Ph.D.
 
 
 
Title: President and Chief Executive Officer








--------------------------------------------------------------------------------






Addendum 1


Release of Claims
Reference is made to the Transition Agreement and Release, dated as of March 6,
2019, to which this Release of Claims is attached (the “Agreement”). Capitalized
terms used but not defined in this Release of Claims will have the meanings
given to them in the Agreement.
For and in consideration of the payment to me of the benefits described in
Section 2(b) of the Agreement, I, on my own behalf and on behalf of the Employee
Parties, hereby and forever release the Releasees from, and agree not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
I may possess against any of the Releasees arising from any omissions, acts,
facts, or damages that have occurred up until and including the date I execute
this Release of Claims, provided that this Release of Claims does not release
claims that cannot be released as a matter of law, including, but not limited
to, my right to report possible violations of federal law or regulation to any
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or Section
806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower protection
provisions of state or federal law or regulation (including the right to receive
an award for information provided to such governmental agency or entity), my
right to file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with the understanding that my
release of claims herein bars me from recovering monetary or other individual
relief from the Company or any other Releasee), claims for unemployment
compensation or any state disability insurance benefits pursuant to the terms of
applicable state law, claims to continued participation in certain of the
Company’s group benefit plans pursuant to the terms and conditions of COBRA,
claims to any benefit entitlements vested as of the Separation Date, pursuant to
written terms of any employee benefit plan of the Company or its affiliates and
my rights under applicable law, and any Retained Claims (collectively, the
“Executive’s Retained Claims”).
I have read this Release of Claims carefully and have been advised to consult
with any attorney and any other advisors of my choice prior to executing this
Release of Claims, and I fully understand that by signing below I am voluntarily
giving up any right which I may have to sue or bring any claims against the
Releasees other than the Executive’s Retained Claims. I understand and
acknowledge that I am waiving and releasing any rights that I may have under the
Age Discrimination in Employment Act of 1967 (the “ADEA”), and that this waiver
and release is knowing and voluntary. I understand and agree that this Release
of Claims does not apply to any rights or claims that may arise under the ADEA
after the date I sign this Release of Claims. I understand and acknowledge that
the consideration given for this Release of Claims is in addition to anything of
value to which I was already entitled. I further understand and acknowledge that
I have been advised by this writing that: (a) I have 21 days within which to
consider this Release of Claims; (b) I have 7 days following my execution of
this Release of Claims to revoke this Release of Claims by delivering written
notice to the Company; (c) this Release of Claims will not be effective until
after the foregoing revocation period has expired; and (d) nothing in this
Release of Claims prevents or precludes me from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event that I sign this Release of
Claims and return it to the Company in less than the 21 day period identified
above, I hereby acknowledge that I have freely and voluntarily chosen to waive
the time period allotted for considering this Release of Claims. I have not been
forced or pressured in any manner to sign this Release of Claims, and I agree to
all of its terms voluntarily.
This Release of Claims is final and binding and may only be amended in a writing
signed by me and a duly authorized officer of the Company. Sections 7, 8 and 9
of the Agreement will apply to this Release of Claims mutatis mutandis.





--------------------------------------------------------------------------------





For the avoidance of doubt, this Release of Claims does not replace or in any
way limit the general release and waiver in Section 3 of the Agreement.


Executed: March 6, 2019


/s/ John Leaman, M.D.        
John Leaman, M.D.





